EXHIBIT 8.1 The following is a list of subsidiaries of NewLead Holdings, Ltd. as of December 31, 2014. COMPANY SHAREHOLDER NEWLEAD HOLDINGS LTD, Bermuda (formerly known as Aries Maritime Transport Limited) DIRECT SUBSIDIARIES NEWLEADJMEG INC., Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD MOJAVE HOLDINGS LLC, Delaware NEWLEAD HOLDINGS LTD. MINE INVESTMENTS CORP., Marshall Islands NEWLEAD HOLDINGS LTD Shipmanagement Companies AMT MANAGEMENT LTD., Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD SHIPPING S.A., Panama NEWLEAD HOLDINGS LTD. Sub-Holding Companies NEWLEAD BULKER HOLDINGS INC., Marshall Islands NEWLEAD HOLDINGSLTD. NEWLEAD TANKER ACQUISITIONS INC., Marshall Islands NEWLEAD HOLDINGSLTD . NEWLEAD HANDIES INC., Marshall Islands NEWLEAD HOLDINGSLTD Ship-Owning Companies NEWLEAD VICTORIA LTD., Liberia NEWLEAD HOLDINGS LTD. COMPANY SHAREHOLDER Companies With No Assets* AUSTRALIA HOLDINGS LTD., Liberia NEWLEAD HOLDINGS LTD. BRAZIL HOLDINGS LTD., Liberia NEWLEAD HOLDINGS LTD. CHALLENGER ENTERPRISES LTD., Liberia NEWLEAD HOLDINGS LTD. CRUSADER ENTERPRISES LTD., Liberia NEWLEAD HOLDINGS LTD. COMPASS OVERSEAS LTD., Bermuda NEWLEAD HOLDINGS LTD. COMPASSION OVERSEAS LTD., Bermuda NEWLEAD HOLDINGS LTD. GRAND OCEANOS INC., Liberia NEWLEAD HOLDINGS LTD. GRAND VICTORIA PTE. LTD., Singapore NEWLEAD HOLDINGS LTD. OCEAN HOPE SHIPPING LIMITED, Malta NEWLEAD HOLDINGS LTD. COMPANY SHAREHOLDER INDIRECT SUBSIDIARIES NEWLEAD HOLDINGS (US)CORP., Delaware (formerly known as NewLead Holdings (US) LLC) NEWLEAD MOJAVE HOLDINGS LLC. NEW LEAD JMEG LLC., Delaware NEWLEAD HOLDINGS (US)CORP. MINE INVESTMENTS LLC, Delaware MINE INVESTMENTS CORP. FIVE MILE INVESTMENT LLC, Delaware MINE INVESTMENTS LLC ELK VALLEY INVESTMENT LLC, Delaware MINE INVESTMENTS LLC VIKING ACQUISITION GROUP LLC, Kentucky MINE INVESTMENTS LLC COAL ESSENCE MINE LLC, Kentucky VIKING ACQUISITION GROUP LLC COAL ESSENCE PREP PLANT LLC, Kentucky MINE INVESTMENTS LLC VIKING PREP PLANT LLC, Kentucky COAL ESSENCE PREP PLANT LLC Shipmanagement Companies NEWLEAD BULKERS S.A., Liberia NEWLEAD SHIPPING S.A. Ship-Owning Companies GRAND MARKELA INC., Liberia NEWLEAD BULKER HOLDINGS INC. NEPHELI MARINE COMPANY, Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. KASTRO COMPANIA NAVIERA S.A., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. AEOLUS COMPANIA NAVIERA S.A., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. NEWLEAD CASTELLANO LTD., Liberia NEWLEAD HANDIES INC. NEWLEAD ALBION S.A., Marshall Islands NEWLEAD HANDIES INC. NEWLEAD VENETICO LTD., Marshall Islands NEWLEAD HANDIES INC. Mine-Owning Companies COAL ESSENCE MINE LLC, Kentucky VIKING ACQUISITION GROUP LLC Preparation Plant-Owning Companies VIKING PREP PLANT LLC, Kentucky COAL ESSENCE PREP PLANT LLC COMPANY SHAREHOLDER Companies with no assets * GRAND ESMERALDA INC., Liberia NEWLEAD BULKER HOLDINGS INC. GRAND SPARTOUNTA INC., Marshall Islands NEWLEAD BULKER HOLDINGS INC. GRAND VENETICO INC., Marshall Islands NEWLEAD BULKER HOLDINGS INC. GRAND AFFECTION S.A. Marshall Islands NEWLEAD BULKER HOLDINGS INC. GRAND AFFINITY S.A., Marshall Islands NEWLEAD BULKER HOLDINGS INC. NEWLEAD PROSPERITY INC., Marshall Islands NEWLEAD BULKER HOLDINGS INC. TRANS CONTININENT NAVIGATION LTD., Malta OCEAN HOPE SHIPPING LIMITED. TRANS STATE NAVIGATION LTD., Malta OCEAN HOPE SHIPPING LIMITED NEWLEAD SOLTERO INC., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. NEWLEAD SEMILLERO INC., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. NEWLEAD GRANADINO INC., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. NEWLEAD HOJUEDO INC., Marshall Islands NEWLEAD TANKER ACQUISITIONS INC. NEWLEAD SILLETERO INC., Marshall Islands .
